DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 and 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
3.	The abstract of the disclosure is objected to because of following
Line 14, recites ”24083412.docx” should be deleted.
Correction is required.  See MPEP § 608.01(b).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of U.S. Patent 10883812.
(U.S. Patent 10883812), as shown below;
Conflicting claims
SN  17139520
Conflicting claims U.S. Patent 10883812
3. (New) A calibration device comprising: a plurality of sensors positioned at the calibration device, the plurality of sensors defining a space; a reference controller configured to be positioned in the space defined by the plurality of sensors, wherein the reference controller includes a first transmitter; a controller configured to be positioned in the space defined by the plurality of sensors, wherein the controller includes a second transmitter; and one or more processors configured to: cause the first transmitter of the reference controller to generate a first plurality of electromagnetic fields; calculate, based on characteristics of the first plurality of electromagnetic fields sensed by the plurality of sensors, positions and orientations of the plurality of sensors relative to a position and orientation of the first transmitter; compare the calculated positions and orientations of the plurality of sensors to known positions and orientations of the plurality of sensors; based on the comparing, determine one or more calibration correction factors for one or more of the plurality of sensors; cause the second transmitter of the controller to generate a second plurality of electromagnetic fields; Application No. : 17/139,520 Filed: December 31, 2020 Page: 3 of5calculate, based on characteristics of the second plurality of electromagnetic fields sensed by the plurality of sensors, positions and orientations of the plurality of sensors relative to a position and 

first magnetic transmitter; and one or more processors configured to: cause the first magnetic transmitter to generate a plurality of magnetic fields; receive signals from the plurality of magnetic sensors that are based on characteristics of the plurality of magnetic fields received at the plurality of magnetic sensors; calculate, based on the signals received from the plurality of magnetic sensors, positions and orientations of the plurality of magnetic sensors relative to a position and orientation of the controller and the first magnetic transmitter; [[and]] determine whether the calculated positions and orientations of the plurality of magnetic sensors are within one or more threshold limits of known positions and orientations of the plurality of magnetic sensors, cause a second magnetic transmitter of a reference controller to generate a second plurality of magnetic fields; receive second signals from the plurality of magnetic sensors that are based on characteristics of the second plurality of magnetic fields received at the plurality of magnetic sensors; calculate, based on the second signals received from the plurality of magnetic sensors, positions and orientations of the plurality of magnetic sensors relative to a position and orientation of the second magnetic transmitter; compare the calculated positions and orientations of the plurality of magnetic sensors to the known positions and orientations of the plurality of magnetic sensors; and based on the comparing, determine one or more calibration correction factors for one or more of the plurality of magnetic sensors.

16. (New) The calibration device of claim 3, wherein the electromagnetic fields are magnetic fields, the plurality of sensors are magnetic sensors, and the transmitters are magnetic transmitters.
2. (Original) The calibration device of claim 1, wherein the one or more processors are further configured to determine, based on a calibration algorithm, one or more calibration correction factors for the magnetic transmitter based on differences between the measured positions and orientations of the plurality of magnetic sensors and the known positions and orientations of the plurality of magnetic sensors.
5. (New) The calibration device of claim 4, wherein the one or more processors are further configured to: create a calibration file that includes the calibration correction factors; and apply the calibration file to the magnetic transmitter.

15. (New) The calibration device of claim 3, wherein the transmitters are electromagnetic transmitters.
3. (Original) The calibration device of claim 2, wherein the one or more processors are further configured to: create a calibration file that includes the calibration correction factors; and apply the calibration file to the magnetic transmitter.
6. (New) The calibration device of claim 4, wherein the one or more threshold limits are 
14. (New) The calibration device of claim 3, wherein the plurality of sensors are electromagnetic sensors.


5. (Original) The calibration device of claim 1, comprising a mount that is configured to hold the controller and the magnetic transmitter in a fixed position and orientation relative to the plurality of sensors.
8. (New) The calibration device of claim 3, wherein the controller is configured to communicate with the calibration device.
6. (Original) The calibration device of claim 1, wherein the controller is configured to communicate with the calibration device.
9. (New) The calibration device of claim 3, wherein the controller is configured for use in one of both of an Augmented Reality (AR) system or a Virtual Reality (VR) system.
7. (Original) The calibration device of claim 1, wherein the controller is configured for use in one of both of an Augmented Reality (AR) system or a Virtual Reality (VR) system.
10. (New) The calibration device of claim 3, wherein at least some of the plurality of magnetic sensors are removably fixed to the calibration device.
8. (Original) The calibration device of claim 1, wherein at least some of the plurality of magnetic sensors are removably fixed to the calibration device.
11. (New) The calibration device of claim 3, wherein at least some of the plurality of magnetic sensors are movably attached to the calibration device such that one or both of the position or orientation of the at least some of the plurality of magnetic sensors is adjustable.
9. (Original) The calibration device of claim 1, wherein at least some of the plurality of magnetic sensors are movably attached to the calibration device such that one or both of the position or orientation of the at least some of the plurality of magnetic sensors is adjustable.
12. (New) The calibration device of claim 3, wherein the one or more processors are in communication with a multiplexing switch that allows the one or more processors to receive the signals from each of the plurality of magnetic sensors in series.
10. (Original) The calibration device of claim 1, wherein the one or more processors are in communication with a multiplexing switch that allows the one or more processors to receive the signals from each of the plurality of magnetic sensors in series.

13. (Currently Amended) The calibration device of claim 1 [[12]], wherein the one or more processors are further configured to: create one or more calibration files that include the calibration correction factors; and apply the one or more calibration files to the one or more of the plurality of magnetic sensors.

                Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of U.S. Patent 10883812
U.S. Patent 10883812 does not clearly teach determine one or more calibration correction factors for the second transmitter.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention made to realize that U.S. Patent 10883812 teaches “calculate, based on the second signals received from the plurality of magnetic sensors, positions and orientations of the plurality of magnetic sensors relative to a position and orientation of the second magnetic transmitter; compare the calculated positions and orientations of the plurality of magnetic sensors to the known positions and orientations of the plurality of magnetic sensors” and based on that calculate the calibration factors of the magnetic sensor, same information can be utilized to calculate the calibration factors of the magnetic transmitter as the process can be repeated for either sensors or transmitter see applicant own disclosure [0003] “Such systems utilize a magnetic transmitter in proximity to a magnetic sensor such that the sensor and the transmitter can be spatially located relative to each other. Improper calibration of the transmitter with respect to the sensor (or vice 
              Moreover, detection process and system described in U.S. Patent 10883812 is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.





Examiner Notes
7.	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Woods (U.S. Publication 20180088185) discloses a system for calibrating alignment of magnetic and optical sensors in a virtual reality (VR) or augmented reality (AR) device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858